UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of small business issuer as specified in its charter) Nevada 88-0319470 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6150 West 200 South, #3, Wabash, Indiana 46992 (Address of principal executive offices) (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 262,500,000 common shares issued and outstanding as of January 18, 2011. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 1 Page(s) Index 2 Balance Sheets 3 Statement of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6-15 2 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY BALANCE SHEET AS OF MARCH 31, 2, 2009 Unaudited Audited March 31, December 31, ASSETS Current Assets Cash Total Current Assets Non Current Assets Plant, Property, and Equipment Accumulated Depreciations Total Non Current Assets - - Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $- Loan from Shareholder Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Common stock, $.001 par value; 300,000,000 shares authorized, 262,500,000 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional Paid In Capital Accumulated Deficits Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit See accompanying notes to financial statements 3 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY STATEMENT OF OPERATIONS UNAUDITED Cumulative Since Reentering Three Months Ended March 31, Development Stage 1/1/2010 - 3/31/2010 Income Revenues $- $- Total Income - - Cost of good sold Cost of Manufacturing - - Total Cost of Sales - - Gross Margin - - Operating Expenses Auto and Truck - - Bank Charges - - Insurance - - Interest - - Licenses and Permits - - Office Expenses - - Office Supplies - - Rent - - Telephone - - Utilities - - Dues and Subscriptions - - Travel - - Repairs and Maintenance - 70 - Depreciation - - Total Operating Expenses - - Total Operating Income / (Loss) - - Net Income / (Loss) $- $- Net Income (Loss) Per Share $- $- $- Weighted Average Number of Shares Outstanding See accompanying notes to financial statements 4 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY STATEMENT OF CASH FLOWS UNAUDITED Unaudited Cumulative Since Reentering Three Months Ended March 31, Development Stage 1/1/2010 - 3/31/2010 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $- $- Adjustments to reconcile net income to net cash used by operating activities: Depreciation - - Increase (decrease) in: Accounts Receivable - - Increase (decrease) in: Sales Tax Payable - - Net Cash Provided (Used) By Operating Activities - - CASH FLOWS FROM INVESTING ACTIVITIES Net Cash (Used) By Investing Activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Payments on Note Payable - - Loans From Shareholders - - Net Cash (Used) By Financing Activities - - Net Increase (Decrease) in Cash - - CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD Supplemental Cash Flow Information: Cash Paid for Interest $- $- Supplemental Non-Cash Investing and Financing Activities: Forgiven of Note Payable in connection with the transfer of common stocks See accompanying notes to financial statements 5 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization, Nature of Business, and Trade Name Explore Anywhere Holding Corporation, Formerly Known As Porfavor Corporation, (“Company”) was incorporated in the State of Nevada on April 3, 1996 as Jubilee Trading, Inc. On August 4, 1996 Alfonzo Hernandez Sr. and 27 individuals purchased 25,000 shares at no par value of the corporation (100%) for payment of $5,000 ($0.20 per share) in order to open and operate a Mexican seafood restaurant named “La Perla” in Los Angeles, California. The restaurant plans did not materialize and the Company lay dormant. On March 3, 2002, the name of the corporation was changed to Porfavor Corp. and our articles of incorporation were changed to increase the Directors to three and to increase the authorized shares from 25,000 shares of common stock at no par value to 50,000,000 shares of common stock at $0.001 par value. After a forward split of 35:1 to the Company’s common stocks, management planned to open and operate a Sports Bar and restaurant in Los Angeles, California. This plan did not materialize and the Company lay dormant. On October 5, 2007, the Company made an acquisition of CBA Builders, a Nevada corporation by exchanging common stock and obtained 100% of CBA Builders’ (DBA Trussco Sales) common stock. The Company also elected Boyd V. Applegate as the CEO, President, Director and Christine M. Applegate as the CFO, Secretary, Treasurer and Director of the Company on this date. On October 10, 2007, Boyd V. Applegate, as an individual signs a stock exchange agreement exchanging his 50,000 shares of CBA Builders for 16,625,000 shares representing 95% of the issued and outstanding shares of the Company.CBA Builders was incorporated in the State of Nevada on October 10, 1987. CBA Builders was established as a construction company for the purposes of designing and manufacturing structural wood materials. On April 13, 2009, the president of the Company, Boyd V. Applegate, signed a letter of intent to sell his shares to Jose F. Garcia 16,625,000 shares of the Common Stock (95% of the issued and outstanding shares) in the Company in exchange for $70,000 in cash.The sale of 16,625,000 shares was effective on January 1, 2010 and on the same day the board approved the Company to re-enter to developmental stage. On January 1, 2010, Boyd V. Applegate acknowledged that he has received 50,000 shares of common stock of CBA Builders, 100% ownership of CBA Builders, from Jose F. Garcia.CBA Builders has then been spin-off and separated from Explore Anywhere Holding Company as Boyd V. Applegate now owned 100% of CBA Builders and waived the liability of Explore Anywhere Holding Company in the amount of $72,791.After the sale, the Company discontinued their operation and re-entered to a developmental stage company. 6 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) On April 23, 2010, the board has approved a forward split of 10:1 resulting in increasing the common stock issued and outstanding from 17,500,000 shares to 175,000,000. The accompanying consolidated financial statements were adjusted to reflect the effects of the recapitalization. On April, 27, 2010, the board has approved an amendment to increase the Company’s authorized common stock to 200,000,000 shares with par value of $0.001.On November 10, 2010, the Company had an additional forward split of 1.5:1 resulting in an increase of the common stocks from 200,000,000 shares to 300,000,000 shares authorized and 262,500,000 shares issued and outstanding. On November 10, 2010, the Company formerly changed its name from Porfavor Corporation to Explore Anywhere Holding Corporation. Basis of Presentation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company’s system of internal accounting control is designed to assure, among other items, that (1) recorded transactions are valid; (2) all valid transactions are recorded and (3) transactions are recorded in the period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the company for the respective periods being presented. Property and Equipment Property and equipment are carried at cost. Expenditures for maintenance and repairs are charged against operations. Renewals and betterments that materially extend the life of the assets are capitalized. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is reflected in income for the period. Depreciation is computed for financial statement purposes on a straight-line basis over estimated useful lives of the related assets. The estimated useful lives of depreciable assets are: Estimated Useful Lives Office Equipment5-10 years Furniture5 - 7 years Shop tools5 - 7 years Vehicles5-10 years 7 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) For federal income tax purposes, depreciation is computed under the modified accelerated cost recovery system. For book purposes, depreciation is computed under the straight-line method. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term debt securities purchased with maturity of three months or less to be cash equivalents. Accounts Receivable The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make payments.The Company periodically reviews these allowances, including an analysis of the customers’ payment history and information regarding the customers’ creditworthiness.There is no accounts receivable as of March 31, 2010 and December 31, 2009. Inventory Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in-first-out basis. The Company writes down its inventory value for estimated obsolescence equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. These factors are impacted by market and economic conditions, technology changes, new product introductions and changes in strategic direction and require estimates that may include uncertain elements. Actual demand may differ from forecasted demand, and such differences may have a material effect on recorded inventory values. There was no inventory as of March 31, 2010 and December 31, 2009 Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed or determinable, and collectability is reasonably assured.Revenues are recognized from product sales, net of discounts and rebates if any. Cost of Goods Sold Job costs include all direct materials, and labor costs and those indirect costs related to production. Selling, general and administrative costs are charged to expense as incurred. No depreciation is allocated to cost of goods since the use of the fixed assets cannot be differentiated between office use and the construction process and the amount is immaterial to the financial statements. Advertising Advertising expenses are recorded as general and administrative expenses. There was no advertising expense for the three months ended March 31, 2010 and 2009. 8 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates The preparation of financial statements in accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.A change in managements’ estimates or assumptions could have a material impact on the Company’s financial condition and results of operations during the period in which such changes occurred. Actual results could differ from those estimates. The Company’s financial statements reflect all adjustments that management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented. Capital Stock On April 23, 2010, the board has approved a forward split of 10:1 resulting in an increase of the common stocks issued and outstanding from 17,500,000 shares to 175,000,000. The accompanying financial statements were adjusted to reflect the effects of the recapitalization.On April, 27, 2010, the board has approved an amendment to increase the Company’s authorized common stock to 200,000,000 shares with par value of $0.001.On November 10, 2010, the Company had an additional forward split of 1.5:1 resulting in an increase of the common stocks from 200,000,000 shares to 300,000,000 shares authorized and 262,500,000 shares issued and outstanding.In light of the abovementioned changes in equity, the audited reports for the year ended December 31, 2009 has been retroactively adjusted to reflect the changes. Income Taxes The Company recognizes the tax effects of transactions in the year in which such transactions enter into the determination of net income, regardless of when reported for tax purposes. Recently Issued Accounting Pronouncements In February 2010, the FASB issued guidance to remove the requirement for an entity that files financial statements with the SEC to disclose a date through which subsequent events have been evaluated.The adoption of this guidance during our current fiscal quarter did not have any impact on our Consolidated Financial Statements. In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (ASC 820): Improving Disclosures about Fair Value Measurements.” This update will require (1)an entity to disclose separately the amounts of significant transfers in and out of Levels1 and 2 fair value measurements and to describe the reasons for the transfers; and (2)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level3 inputs).This guidance clarifies existing disclosure requirements for 9 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recently Issued Accounting Pronouncements (Continued) the level of disaggregation used for classes of assets and liabilities measured at fair value and require disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level2 and Level3 inputs.The new disclosures and clarifications of existing disclosure are effective for fiscal years beginning after December15, 2009, except for the disclosure requirements for related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements.Those disclosure requirements are effective for fiscal years ending after December31, 2010.The Company is still assessing the impact on this guidance and does not believe the adoption of this guidance will have a material impact to its financial statements.Management does not believe that other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants or the SEC have a material impact on the Company’s present or future financial statements. On July1, 2009, Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“ASC”) became the sole source of authoritative Generally Accepted Accounting Principles (“GAAP”) literature recognized by the Financial Accounting Standards Board for financial statements issued for interim and annual periods ending after September15, 2009. Rules and interpretive releases of the Security Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. Except for applicable SEC rules and regulations and a limited number of grandfathered standards, all other sources of GAAP for nongovernmental entities were superseded by the issuance of ASC. ASC did not change GAAP, but rather combined the sources of GAAP and the framework for selecting among those sources into a single source. Accordingly, the adoption of ASC had no impact on the financial results of the Company. In June 2009, the FASB issued ASU 2009-17, Consolidation (ASC 810) “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which eliminates the quantitative approach previously required for determining the primary beneficiary of a variable interest entity and requires ongoing qualitative reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.This new standard also requires additional disclosures about an enterprise’s involvement in variable interest entities. The Company adopted this pronouncement on January1, 2010 but there was no significant impact on its financial statements. In June2009, the FASB issued ASC 105, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”.ASC 105 establishes the FASB Accounting Standards Codification (“Codification”), as the single source of authoritative accounting and reporting standards in the United States for all non-government entities, with the exception of the Securities and Exchange Commission and its staff.It does not include any new guidance or interpretations of USGAAP, but merely eliminates the existing hierarchy and codifies the previously issued standards and pronouncements into specific topic areas.The Codification was adopted on July1, 2009 for the Company’s financial statements for the year ended December31, 2009, 10 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recently Issued Accounting Pronouncements (Continued) In June 2009, the FASB issued FAS 140/166, “Accounting for Transfers of Financial Assets,” an amendment of FAS 140, which now resides with ASC 860, “Transfers and Servicing.” ASC 860 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance, and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of ASC 860 to have an impact on the Company’s results of operations, financial condition or cash flows. In May2009, the FASB issued ASC 855, “Subsequent Events”.ASC 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.ASC 855, which includes a new required disclosure of the date through which an entity has evaluated subsequent events, was effective for interim or annual periods ending after June15, 2009.The Company adopted this standard as of June30, 2009; however, the adoption of ASC 855 had no impact to the Company’s consolidated financial statements. In April2009, the FASB issued an update to ASC 820, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”, which provides guidance on determining fair value when there is no active market or where the price inputs being used represent distressed sales.This update to ASC 820 was effective for interim and annual periods ending after June15, 2009 and was adopted by the Company in the second quarter of 2009.The adoption did not have a material impact on the Company’s consolidated financial statements. NOTE B – GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.Ninety-five (95%) of the shares were sold to Jose F. Garcia on January 1, 2010. On the same day, the board approved to cease all the trading activities and re-enter to a developmental stage company. Management expected to seek potential merger or acquisition targets and other business opportunities from all known sources.In March 2010, the Company signed a letter of intent with a private company called Explorer Anywhere for a potential reverse merger. As of this report date, the transaction was still pending. NOTE C – EARNING PER COMMON SHARE Net loss per share is calculated in accordance with ASC 260, previously known as SFAS No. 128, “Earnings Per Share.” There areno potentially dilutive securities or derivative instruments outstanding as of March 31, 2010 and 2009. 11 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE D - PROPERTY AND EQUIPMENT The carrying values of fixed assets as of March 31, 2010 and December 31, 2009 were as follows: March 31, December 31, Office Equipment $ $ Office Furniture Shop Tools Vehicles Accumulated Depreciation $ $ Taken by the shareholder for loan repayment 12 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE E – INCOME TAXES The Company accounts for income taxes using the liability method; under which deferred tax liabilities and assets are determined based on the difference between the financial statement carrying amounts and the tax basis of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Due to the inherent uncertainty in forecasts and future events and operating results, the Company has provided for a valuation allowance in an amount equal to gross deferred tax assets resulting in no net deferred tax assets or liabilities for the periods audited. The income tax provision differs from the amount of income tax determined by applying the U.S. federal income tax rate of 34% to pretax income from continuing operations for the periods ended December 31, 2009 due to the following: On December 31, 2009, the Company had an operating loss carry forward of $525,139 that can be used as an offset against future taxable income. No tax benefit has been reported in the December 31, 2009 financial statements since the potential tax benefit is offset by a valuation allowance of the same amount. 13 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE E – INCOME TAXES (Continued) Due to the change in ownership provisions of the Tax Reform Act of 1986, net operating loss carry-forwards for Federal income tax reporting purposes are subject to annual limitations.Should a change in ownership occurs, net operating loss carry forwards may be limited as to use in the future. NOTE F – RELATED PARTY TRANSACTIONS Boyd Applegate advanced the money to working capital throughout years of operations. These non-interest bearing advances were due on demand. The advance from the shareholder was $500 and $500 at March 31, 2010 and December 31, 2009. The advance from shareholder at December 31, 2009 before the adjustment was $235,634. Since the board approved to cease the business operation, the president and major shareholder took all the property and equipment with the net value of $4,059 for loan repayment. This reduced the advance from shareholder to $231,575. On December 31, 2009, the president sold all of his shares to Jose F. Garcia who personally assumed the whole amount of the loan from shareholder of $231,575, so that the Company did not owe anything to the president, Boyd Applegate at December 31, 2009. Accordingly, the loan forgiven was recorded as other income. The advance from shareholder remains $500 which was payable to Jose F. Garcia at March 31, 2010 and December 31, 2009 for miscellaneous filing fees that Jose F. Garcia paid on behalf of the Company in 2009. NOTE G – NOTES PAYABLE On January 1, 2010, Boyd V. Applegate waived non-interest bearing advances in an amount of $72,791 as part of the sale; as such, there was no outstanding note payable as of March 31, 2010. NOTE H – RE-ENTERING DEVELOPMENT STAGE On January 1, 2010, the board approved to cease all business activities, and the Company then re-entered to development stage in order to search for opportunities in merger and acquisition with potential investors. The whole operation of the Company has been classified as discontinued operations, and its results of operations reflected under the statement of operations in the financial statements. NOTE I – SUBSEQUENT EVENTS The Company ceased all the business activity by December 31, 2009 because of the adverse economy in the construction industry in Nevada. The major shareholder sold all of his shares to Jose F. Garcia on January 1, 2010. On the same date, the board approved the Company to re-enter to developmental stage effectively on January 1, 2010. On January 1, 2010, Boyd V. Applegate acknowledged that he has received 50,000 shares of common stock of CBA Builders, 100% ownership of CBA Builders, from Jose F. Garcia.CBA 14 EXPLORE ANYWHERE HOLDING CORPORATION (FORMERLY KNOWN AS PORFAVOR CORPORATION) A DEVELOPMENT STAGE COMPANY NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 NOTE I – SUBSEQUENT EVENTS (Continued) Builders has then been spin-off and separated from Explore Anywhere Holding Company as Boyd V. Applegate now owned 100% of CBA Builders and waived the liability of Explore Anywhere Holding Company in the amount of $72,791.After the sale, the Company discontinued their operation and re-entered to a developmental stage company. The Company has entered a non-cancellable lease on the facility. The lease term will be ended in 2010. However, the Company has stopped the rent payment since January 1, 2010 because Boyd V. Applegate signed an agreement to assume the total liability for the unpaid rent on the facility used by the Company and any compensation to the landlord for breaching the lease contract. In March 2010, the board elected William Gerlib as the new president of the Company.Accordingly, Boyd V. Applegate resigned as the CEO, President, Director and Christine M. Applegate resigned as the CFO, Secretary, Treasurer and Director of the Company on this date. On April 13, 2009, the president of the Company, Boyd V. Applegate, signed a letter of intent to sell his shares to Jose F. Garcia 16,625,000 shares of the Common Stock (95% of the issued and outstanding shares) in the Company in exchange for $70,000 in cash.The sale of 16,625,000 shares was effective on January 1, 2010 and on the same day the board approved the Company to re-enter to developmental stage. On April 23, 2010, the board has approved a forward split of 10:1 resulting in increasing the common stock issued and outstanding from 17,500,000 shares to 175,000,000. The accompanying consolidated financial statements were adjusted to reflect the effects of the recapitalization. On April, 27, 2010, the board has approved an amendment to increase the Company’s authorized common stock to 200,000,000 shares with par value of $0.001.On November 10, 2010, the Company had an additional forward split of 1.5:1 resulting in an increase of the common stocks from 200,000,000 shares to 300,000,000 shares authorized and 262,500,000 shares issued and outstanding. On November 10, 2010, the Company formerly changed its name from Porfavor Corporation to Explore Anywhere Holding Corporation. 15 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements This section of this quarterly report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. As used in this quarterly report, the terms "we", "us", "our", "our company" means Explore Anywhere Holding Corp., unless otherwise indicated. General Overview Our company’s name is Explore Anywhere Holding Corp. The company was incorporated on April 3, 1996 in the State of Nevada as Jubilee Trading Corp. On March 3, 2002, we filed Articles of Amendment to the company’s Articles of Incorporation with the Nevada Secretary of State to change its name from Jubilee Trading Corp. to PorFavor Corp. On September 22, 2010, we changed the company’s name to Explore Anywhere Holding Corp. Since inception until March 2010, we operated as a broker of structural wood materials. In recent years we have built a substantial portion of the open web plated trusses that we sell. Probably 60% of our work was awarded on a competitive bid basis with the balance being of a negotiated nature. Nearly all of our products were delivered directly from the point of manufacture to our customer’s job site. We began doing business as Trussco in August of 1992, selling only plated wood trusses. In April of 1993 we opened a small office North Las Vegas and soon grew large enough that we needed a repair crew. In order to accommodate this need we began to fabricate only very small jobs so that we had men available when we needed a repair crew. Beginning in 1995 we began to import all of our plated trusses from Canada. This was made possible for two reasons. All of the trusses built in Las Vegas relied on raw lumber from Canada. At that time there was in effect a 15% tariff on raw lumber but no tariff on a finished product such as trusses. During that time the Canadian dollar was worth about $.67 US. These two factors combined to give us a very good competitive edge. Over recent years both of these advantages have been eroded to nothing and so we began to build nearly all that we sold, which gave us higher net margins. In 2009, we learned that we can reduce our markup substantially and still earn reasonable profit margins. Through this effort we expected to increase our market share considerably. However, in early 2010, our former CEO/President, Mr. Boyd Appelgate started to suffer from ill-health and our operations underwent a slow and consistent demise. We have therefore decided to change our business focus and look for other opportunities and discontinue the sale of structural wood materials. We have identified a target company in the area of computer monitoring software and expect to close on the acquisition of such target by the end of 2010. The target company, ExploreAnywhere Inc., is managed by our current officers and directors. ExploreAnywhere is in the business of selling computer monitoring software and hardware products. One of its products has been designed and developed by the company; with regard to its remaining products, ExploreAnywhere acts as either an affiliated re-seller or rebrands products from outside suppliers. ExploreAnywhere currently sells one computer software monitoring product (“Spybuddy”) of which its management designed and developed in conjunction with an outside contract software engineer. The product “Spybuddy” has historically represented the majority of its sales, efforts remain ongoing to continue to support and develop this product. ExploreAnywhere acts as an affiliate re-seller of two similar products “Mobile Spy” and “Sniper Spy.” At present these products are offered for sale on ExploreAnywhere’s website, however there are no long term plans to promote or further develop these products. These products have not and do not represent a significant percentage of past or current company revenue. 16 We may discontinue the sale of these products at any time in order to dedicate website space to support company owned product lines. Furthermore, the company has historically and currently offers a hardware keylogger. This product is re-branded by the company as “Keylogger HRD 2010,” the company does not design or manufacture this product. The company sources the product from a third party. The company does not currently maintain inventory of this product, and long term decisions regarding future development of this product line have yet to be determined. ExploreAnywhere sells its products through its website and through various third party affiliate channels. The company does not presently sell within any physical retail stores. ExploreAnywhere, Inc. has a goal to continue development of the existing “Spybuddy” product line and to develop further company owned products for application within the monitoring software market. Plan of Operation for the Next Twelve (12) Months The following discussion of the plan of operation, financial condition, results of operations, cash flows and changes in financial position should be read in conjunction with our most recent financial statements and notes filed on PinkSheets.com and also on the Securities and Exchange Commission’s website. Our operations ceased in 2010. Our ability to commence other operations will be dependent upon the closing of the acquisition of ExploreAnywhere Inc. and also the successful completion of additional long-term or permanent equity financing, the support of creditors and shareholders, and, ultimately, the achievement of profitable operations.There can be no assurances that we will be successful, which would in turn significantly affect our ability to be successful in our new business plan.If not, we will likely be required to reduce operations or liquidate assets.We will continue to evaluate our projected expenditures relative to our available cash and to seek additional means of financing in order to satisfy our working capital and other cash requirements. Management's Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources At March 31, 2010, we had a working capital of $994 (December 31, 2009: $71,797).At March 31, 2010 our current assets consisted of cash of $1,494, which is the same amount and kind of assets that we had as of December 31, 2009. At March 31, 2010, our total current liabilities were at $500, compared to $73,291 as at December 31, 2009. The reason for the decrease in our current liabilities was that we transferred ownership of our subisidary CBA Builders to our prior officer and director. As a result, we were relieved of all of the liabilities of CBA Builders. As of December 13, 2010, our cash balance is approximately $5,800. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We may attempt to sell additional equity shares or issue debt to support our operations.Any sale of additional equity securities will result in dilution to our stockholders.There can be no assurance that additional financing will be available to us or, if available to us, on acceptable terms. Result of Operations Comparison of the Three Months ended March 31, 2010 and March 31, 2009. Revenue We recognized Nil in revenue for the quarter ended March 31, 2010 (March 31, 2009: $169,444).Cost of goods sold for the quarter ended March 31, 2010, were Nil (March 31, 200: $157,803), resulting in a gross profit of $0 (March 31, 2009: $11,641). We experience no sales and no gross margin this quarter due to the fact that our operations became virtually non-existent. Our short and long term survival was dependent on our prior CEO/President, Mr. Boyd Applegate, who had to resign from such positions due to failing health. As a result, we are looking at other industries and businesses to venture into that are commensurate with the experience of current management. 17 Costs and Expenses For the quarter ended March 31, 2010, operating expenses were nil ($25,183 for the quarter end March 31, 2009). We incurred no operating expenses for the quarter ended March 31, 2010, due to the fact that we had ceased operations and sold off our only subsidiary. From inception to March 31, 2010, we have incurred an accumulated deficit of $525,139 (December 31, 2009: $525,139). Off Balance Sheet Arrangements. None. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are effective. There were no changes in our internal control over financial reporting during the quarter ended March 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3.DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4.[REMOVED AND RESERVED] ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS. 18 The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 20th day of January, 2010. EXPLORE ANYWHERE HOLDING CORP. Date:January 20, 2011/s/William Gerlib WILLIAM GERLIB Interim CEO and Member of the Board of Directors (Principal Executive Officer) Date:January 20, 2011/s/ Khris Thetsy KHRIS THETSY CFO (Principal Financial andPrincipal Accounting Officer) 20
